Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group A, claim(s) 10-13, drawn to an embroidery thread.
Group B, claim(s) 14-16, drawn to a fabric with an embroidery pattern.
Group C, claim(s) 17, drawn to an electrical and electronic device.
Group D, claim(s) 18, drawn to and automotive interior material. 
	
Please note that claims 14, 17 and 18 are interpreted as independent claims.  That is, claim 14 includes the limitations of claim 10 and claims 17 and 18 include the limitations of claim 10 and 14.  The claims however are not interpreted as dependent, but rather independent claims that include the particular features of claim 14 and 10.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups A and B lack unity of invention because even though the inventions of these groups require the technical feature of a thread comprising 2 to 4 strands of conductive thread plied and twisted together in a direction at 600 or less turns per 1M, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kang et al. (US20100199901).  Kang describes a silver-plated copper filament (conductive) that includes 3 strands with S twist that are plied together with 400 TPM in the Z direction (para. 0055).
Groups A and C lack unity of invention because even though the inventions of these groups require the technical feature of a thread comprising 2 to 4 strands of conductive thread plied and twisted together in a direction at 600 or less turns per 1M, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kang et al. (US20100199901).  Kang describes a silver-plated copper filament (conductive) that includes 3 strands with S twist that are plied together with 400 TPM in the Z direction (para. 0055).
Groups A and D lack unity of invention because even though the inventions of these groups require the technical feature of a thread comprising 2 to 4 strands of conductive thread plied and twisted together in a direction at 600 or less turns per 1M, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kang et al. (US20100199901).  Kang describes a silver-plated copper filament (conductive) that includes 3 strands with S twist that are plied together with 400 TPM in the Z direction (para. 0055).
Groups B and C lack unity of invention because even though the inventions of these groups require the technical feature of a thread comprising 2 to 4 strands of conductive thread plied and twisted together in a direction at 600 or less turns per 1M, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kang et al. (US20100199901).  Kang describes a silver-plated copper filament (conductive) that includes 3 strands with S twist that are plied together with 400 TPM in the Z direction (para. 0055).
Groups B and D lack unity of invention because even though the inventions of these groups require the technical feature of a thread comprising 2 to 4 strands of conductive thread plied and twisted together in a direction at 600 or less turns per 1M, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kang et al. (US20100199901).  Kang describes a silver-plated copper filament (conductive) that includes 3 strands with S twist that are plied together with 400 TPM in the Z direction (para. 0055).
Groups C and D lack unity of invention because even though the inventions of these groups require the technical feature of a thread comprising 2 to 4 strands of conductive thread plied and twisted together in a direction at 600 or less turns per 1M, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kang et al. (US20100199901).  Kang describes a silver-plated copper filament (conductive) that includes 3 strands with S twist that are plied together with 400 TPM in the Z direction (para. 0055).
No telephone call was made due to the complexity of this Unity of Invention Restriction.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145. The examiner can normally be reached M-Th, Alt F: 8:00 AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PATRICK J. LYNCH/Examiner, Art Unit 3732